Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Methodist Health and Rehabilitation Center,
(CCN: 04-5413),
Petitioner,
v.
Center for Medicare & Medicaid Services.
Docket No. C-14-194
Decision No. CR3352
Date: August 28, 2014
DECISION
I sustain the determination of the Centers for Medicare & Medicaid Services (CMS) to
impose the following remedies against Petitioner, Methodist Health and Rehabilitation

Center:

¢ Civil money penalties of $3150 per day for each day of a period that began on July
26, 2013 and that ran through August 13, 2013; and

¢ Civil money penalties of $150 per day for each day of a period that began on
August 14, 2013 and that ran through August 29, 2013.

I. Background

Petitioner, a skilled nursing facility, requested a hearing to challenge the remedies that I
recite in the opening paragraph of this decision. I held a hearing by video teleconference
on June 4, 2014. I received into evidence from CMS exhibits that are identified as CMS
Ex. 1 — CMS Ex. 78 and CMS Ex. 80. I received into evidence from Petitioner exhibits
that are identified as P. Ex. 1 — P. Ex. 43.
IL. Issues, Findings of Fact and Conclusions of Law
A. Issues

The issues are whether: Petitioner failed to comply substantially with Medicare
participation requirements; CMS’s determination of immediate jeopardy level
noncompliance was clearly erroneous; and CMS’s remedy determinations are reasonable.

B. Findings of Fact and Conclusions of Law

CMS alleges that Petitioner failed to comply substantially with regulations that govern
the participation of skilled nursing facilities, such as Petitioner, in the Medicare program.
CMS Ex. 5. These regulations include: several subsections of 42 C.F.R. § 483.13(c),
including (c)(1), (2), and (4), which govern a facility’s duty to investigate and report
allegations of neglect or abuse of residents; the overall requirements of 42 C.F.R. §
483.13(c), which impose on a skilled nursing facility the duty to develop and implement
policies and procedures that prohibit mistreatment, neglect, and abuse of residents; and
42 C.F.R. § 483.25(h)(1) and (2), which require a facility to ensure that its resident
environment remains as free of accident hazards as is possible and which require further
that each resident of a facility receives adequate supervision and assistance devices to
prevent accidents from occurring. CMS’s allegations of noncompliance include the
assertion that Petitioner’s noncompliance with 42 C.F.R. § 483.25(h)(1) and (2) was so
egregious as to cause residents of Petitioner’s facility to be in immediate jeopardy.

I find it to be unnecessary to decide CMS’s allegations of noncompliance with 42 C.F.R.
§ 483.13. As I explain below, the remedies in this case are supported entirely by my
findings that Petitioner failed to comply substantially with the requirements of 42 C.F.R.
§ 483.25(h)(1) and (2).

A skilled nursing facility is obligated by the requirements of 42 C.F.R.

§ 483.25(h)(1) and (2) to take all reasonable measures to protect its residents from
foreseeable accidents. In the case of an elopement prone resident a facility must assess
the risk of that resident eloping. It must determine what possible avenues of escape the
resident may attempt to utilize as well as the circumstances under which the resident is
prone to elope. And, it must assess its premises — its entrances and exits — in order to
determine their vulnerabilities to an elopement prone individual. Finally, a facility must
react to events by taking appropriate measures to beef up security when that is called for
and to plug holes that are evident in its existing security system.

The gravamen of CMS’s allegations concerning 42 C.F.R. § 483.25(h)(1) and (2) is that
Petitioner failed to ensure that residents of its facility — residents who were known
elopement risks — did not elope. CMS asserts that on several occasions residents got out
of the facility apparently by defeating or evading Petitioner’s alarm system and that
Petitioner failed to react, both in the cases of individual residents, and generally. CMS
asserts that Petitioner did not improve and tighten its security system in order to protect
residents against future elopements.

The evidence offered by CMS paints a picture of a facility that resorted to ad hoc and
obviously ineffective measures to deal with elopements by its residents. In the cases of
two eloping residents, Residents #s 1 and 6, Petitioner failed to investigate
comprehensively the causes of their elopements, it failed determine the actual reasons for
these residents getting out of the facility, it failed to follow its internal anti-elopement
policies, and it failed to consider or to implement additional protective measures in order
to keep the residents secure. The consequence was that the gaps in Petitioner’s security
system remained unfilled. That had obvious negative results in the case of Resident # 1,
who eloped for a second time just three days after escaping from Petitioner’s premises,
and who sustained injuries as a consequence.

Petitioner equipped its elopement-prone residents with electronic bracelets that are part of
an alarm system known as Watch Mate. The system is supposed to alert Petitioner’s staff
whenever a bracelet-equipped resident attempts to exit the facility because, in theory, that
individual cannot pass through an exit doorway without his or her bracelet triggering an
alarm.

Resident # 1 was, as of June 2013, 94 years old, and she suffered from a variety of
impairments and illnesses that included Alzheimer’s disease. CMS Ex. 21 at 1; CMS Ex.
9 at 2. She was one of the residents of Petitioner’s facility who wore a Watch Mate
bracelet. However, on June 13, 2013, the resident eloped the facility even though she
was wearing a bracelet at the time. CMS Ex. 18 at 1. It is unclear how long the resident
was outdoors because Petitioner did not record that information. CMS Ex. 11 at 7.

The resident was able to elope on June 13 because one of Petitioner’s exit door alarms
was disabled. CMS Ex. 11 at 7. Petitioner speculates that a contractor disabled the door.
Petitioner’s pre-hearing brief at 18. But, Petitioner did not provide evidence that proves
this assertion.

The actual reason for the door being disabled remains unknown. Petitioner did not
systematically investigate to determine why the door was disabled and thus, remained
clueless as to how it happened. CMS Ex. 18; Tr. at 38. Moreover, Petitioner did not
follow its own elopement policy after the incident to assure that there were no additional
elopements. Petitioner’s elopement policy explicitly states that its staff will continually
monitor exit doors visually in the event that door alarms are turned off. CMS Ex. 73 at 2.
But, Petitioner did not do that. Rather, it directed its maintenance supervisor to re-arm the
disabled door. P. Ex. 15 at 2. Petitioner did not take additional steps to protect its
residents.

I find that telling the maintenance supervisor to re-arm the disabled door was at best a
half measure. Petitioner did not know why the door had become disabled. Re-arming the
door without comprehending why the door was disabled to begin with meant that the
potential existed for the system to fail again. Petitioner simply had no way of knowing
whether additional failures were possible. Someone or something had caused the door to
fail. But, Petitioner had no idea what caused the door to fail.

Furthermore, if a contractor disabled the door, then Petitioner had a duty to make sure
that the contractor was educated so that the problem did not recur. Petitioner has offered
no evidence to show that it talked with or instructed its contractor about the importance
of keeping the alarm system up and running.

Resident # 1 eloped Petitioner’s facility again on June 16, 2013, just three days after her
first elopement. At about 8:40 a.m. on that date a resident of a nearby assisted living
facility called Petitioner to advise it that someone had fallen out of a wheelchair and was
lying in the road near the entrance to Petitioner’s facility. CMS Ex. 19 at 1. The
resident’s wheelchair lay about 40 feet from the resident. The resident sustained
abrasions to her elbow, palm, and right outer calf. Jd. Although the resident remained
equipped with a Watch Mate bracelet, the alarm on Petitioner’s exit door had failed once
again to sound when the resident eloped the facility.

Petitioner speculates that, on this occasion, the resident was able to exit the premises by
following a family member or visitor out of the premises. Petitioner’s pre-hearing brief
at 19. The exit doors at Petitioner’s facility are equipped with key pads. Keying in the
correct code number disables the alarm and allows a visitor to exit the premises without
triggering the alarm. According to Petitioner, someone must have keyed in the disabling
code number, thereby allowing Resident # 1 to leave the premises. But, this is
speculation on Petitioner’s part. Petitioner does not actually know — nor has it presented
evidence to establish — how Resident # 1 was able to get out of its facility on June 16.

The resident was sent to a local hospital to have her injuries treated and returned to
Petitioner’s facility on the afternoon of June 16. Petitioner has an elopement protocol
that applies to residents who either elope or attempt to elope and that protocol requires
that such residents be monitored once every 15 minutes for 12 hours after their attempts
and once every 30 minutes for an additional 24 hours. P. Ex. 37 at 39. Petitioner
invoked its elopement protocol for Resident # 1. However, there is nothing to show that
it followed the protocol. There is no record that shows that the resident was actually
monitored according to the protocol’s requirements. See Id.

Nor did Petitioner implement additional interventions to protect Resident # 1 from
possible future elopement attempts. As I have discussed, it failed to investigate the actual
cause of the June 16 elopement, even as it failed to investigate the actual cause of the
June 13 elopement. Nor did Petitioner change its protocols for protecting Resident # 1.
The June 16 elopement by Resident # 1 should have lain to rest any doubts as to her
proclivities to exit the facility. It also should have caused Petitioner’s staff to realize that
whatever it was doing to protect the resident was inadequate. The Watch Mate alarm
bracelet was clearly insufficient to protect the resident given that she’d made two
elopements — one of which caused her to sustain injuries — within three days. Yet, staff
did nothing to tighten its long-term surveillance of the resident or to implement additional
measures that might have protected her.

Resident # 1 was not the only resident who eloped from Petitioner’s facility. On August
5, 2013, Resident # 6 — an 87-year old demented individual — eloped the premises.
Addressing this elopement, Petitioner’s own incident report makes the following
statement:

[R]esident was seen outside the facility by a family member
of a resident on her hall. After checking the doors it was
noted that one of the doors was showing that it was activated
but when resident exited out that door no alarm sounded.

CMS Ex. 63 at 1. Petitioner contends that, as with the case of the June 13 elopement by
Resident # 1, a contractor who disabled the door enabled this elopement. Petitioner’s
pre-hearing brief at 16. Petitioner once again failed to thoroughly investigate the incident
and pin down the precise cause of the alarm being disabled. However, assuming that a
contractor disabled the alarm, there is no evidence to show that Petitioner or its staff
attempted to educate the contractor on the need for maintaining alarm integrity. In fact,
there is nothing to show that Petitioner met with the contractor or its staff to discuss the
issue of alarm integrity. See CMS Ex. 63 at 2.

Petitioner’s temporary solution to the alarm’s malfunctioning was to tape over the door
until its maintenance supervisor could reactivate the alarm on the following day. P. Ex.
16 at 1. This is contrary to what Petitioner’s protocol called for, which was continual
monitoring of the door by staff until it could be repaired. CMS Ex. 73 at 2.

Petitioner asserts that it took all reasonable measures to protect Residents #s 1 and 6, but
the evidence belies this assertion. Petitioner argues that there is no proof that its alarm
system malfunctioned periodically. But, whether the alarm system “malfunctioned”
periodically or at all is not at issue here. What is at issue is Petitioner’s failure to address
the obvious inability of the alarm system to protect residents from eloping. Whether that
was due to malfunctions in the system or human error is unknown. But, something
caused the system to be defeated on more than one occasion and Petitioner never really
addressed that issue systematically. The ad hoc measures that Petitioner took in reaction
to each elopement were not a systematic attempt to fix the system and, in fact, they were
ineffective.
Petitioner also makes a series of assertions about the care that it provided to Residents #s
1 and 6 and about how it provided security for these residents and others. I find some of
these assertions to be unsupported. Others may be correct, but they do not help, and in
some instances, hurt Petitioner’s case.

Petitioner contends that it appropriately responded to residents’ elopement attempts by
placing its eloping residents on an elopement watch in order to monitor them.

Petitioner’s post hearing brief at 13. But, “placing” residents on elopement watch was
not enough. Petitioner’s elopement watch protocol required documented monitoring of
those residents on watch at specified intervals. Petitioner failed to do that in the case of
Resident # 1 on June 16, 2013 after her elopement on that date. P. Ex. 37 at 39. This
resident may have been on elopement watch, but she was not being observed according to
Petitioner’s own mandatory protocol.

Petitioner asserts that, in the cases of Resident # 1’s elopement on June 13, 2013 and
Resident # 6’s elopement on August 5, 2013, each resident was “located immediately and
without incident ....” Petitioner’s post hearing brief at 13. The record does not support
this contention. As I have discussed, Petitioner has no record of, nor did its staff
ascertain, how long Resident # 1 was outside of the premises on June 13.

Next, Petitioner contends that the elopements of June 13 and August 5 were the
consequence of a contractor’s disarming Petitioner’s exit door. Petitioner’s post hearing
brief at 13. I have explained above why this assertion is speculative. But, even if
Petitioner is correct, the fact that a contractor may have disarmed the door does not
relieve Petitioner of the responsibility to protect its residents nor does it excuse Petitioner
for the June 13 and August 5 elopements. Petitioner had a duty to make sure that its
contractors did not disarm exit doors. And, if it knew after June 13, 2013 that a
contractor had disarmed a door, then it had an absolute duty to make sure that the same
thing did not happen the next time a contractor entered its premises. There is nothing at
all in the record to show that Petitioner discussed with its contractors the problems
resulting from exit doors being disarmed. Nor is there anything to show that Petitioner
alerted the contractor who worked on August 5 to the harm that would likely occur if exit
doors were disarmed. Furthermore, there is nothing to show that Petitioner ever briefed
its staff to be on the alert for possibly disarmed exit doors when contractors were working
on the premises.

Petitioner then asserts that it followed its policies for eloping residents by “continually”
monitoring its exit door on August 5, 2013 after Resident # 6 eloped the premises.
Petitioner’s post hearing brief at 14. But, according to Petitioner, “continually” meant
“periodically” and not “continuously.” It does not deny that it failed to keep the door
under constant scrutiny, but asserts that its policy never required it to do so.
This argument by Petitioner appears intended to divert focus from the real issue, that
being Petitioner’s failure to ensure that the disarmed exit door was secure on August 5,
2013. The fact is that on August 5 the alarm on the exit door was non-functional. That
meant that any resident could leave the premises without triggering an alarm. Petitioner
opted not to repair the door until the following day, August 6, 2013. That decision
imposed on Petitioner the very heavy responsibility to ensure that residents did not
simply walk out of the facility through the un-alarmed door. Petitioner’s solution was to
place tape over the door and, according to Petitioner, to monitor the door periodically.

But, Petitioner has offered no evidence to show how securely the door was taped and
whether a resident could not have walked out simply by removing the tape. Nor has it
provided proof as to how often the door was observed by its staff. It has left the term
“periodic monitoring” undefined and provided nothing to show what schedule was used
for monitoring. And, most important, it provided nothing to show why a resident
couldn’t have simply walked out the door whenever the door was not being monitored.

Petitioner asserts that it was under no duty to warn the contractor who worked on August
5 about the risks of disarming an exit door because the August 5 contractor was not the
same contractor as the one who disarmed the door on June 13, and therefore, no
generalizations could be drawn from the June 13 episode. Petitioner’s post hearing brief
at 15. I disagree, emphatically. The possibility that a contractor disarmed a door on June
13 should have put Petitioner on notice that there was a possibility that any contractor
might do the same if not forewarned about the dangers of doing so. Petitioner clearly had
an obligation to warn the contractor who worked on August 5 about the risks relating to
disarming a door. More than that, Petitioner and its staff had the duty to make sure that
the doors were functioning as intended on August 5, given their June 13 experience.

Next, Petitioner contends that Resident # 1 was care planned appropriately to go outside
of Petitioner’s facility under supervision. Petitioner’s post hearing brief at 17. That may
be so, but that is no justification for the resident’s elopements.

Finally, Petitioner argues that CMS is effectively holding Petitioner to a strict liability
standard, something that is not contemplated by the regulations. Petitioner’s post hearing
brief at 18. Petitioner argues that CMS would have it be held deficient simply because
elopements occurred and without regard to the measures that Petitioner took to protect its
residents.

That is simply not the case. I have discussed in detail the obvious shortcomings in
Petitioner’s security measures, including its failures to: monitor the work of its
contractors and to communicate with them; monitor its eloping residents pursuant to its
own policies; implement effective alternative measures to keep exit doors secure when
alarms were disabled; and above all, to examine closely the elopement incidents to
determine their causes and to develop comprehensive measures to prevent them from
happening again. These are not per se deficiencies; they are very obvious failures by
Petitioner and its staff to anticipate and to address problems.

Petitioner argues that, if it was deficient, its noncompliance did not rise to the level of
immediate jeopardy noncompliance. The term “immediate jeopardy” is defined at 42
C.F.R. § 488.301 to mean noncompliance that is so egregious as to cause or to be likely
to cause serious injury, harm, impairment or death to a resident or residents of a facility.
The evidence amply supports CMS’s determination of immediate jeopardy level
noncompliance. First, and most obviously, Resident # | sustained serious injuries —
serious enough to require a trip to the emergency room — on June 16, 2013, when she
eloped. The June 16 elopement occurred only three days after a previous elopement by
the same resident and I have concluded that Petitioner failed to protect this resident
against the second attempt. That is enough to find immediate jeopardy. But, beyond
that, the likelihood existed for other serious injuries or worse as a result of elopements.
Resident # 1 was not the only frail, demented, and sick individual on Petitioner’s
premises who was at risk for eloping. Petitioner’s failure to learn from the events of June
13 and 16, 2013 meant that a very real risk of future elopements — a risk that came to
fruition on August 5 — existed and that created a likelihood of residents sustaining serious
injuries or worse.

The civil money penalties imposed by CMS against Petitioner, $3150 per day for each
day of the period running from July 26 through August 13, 2013, and $150 per day for
each day of the period running from August 14 through August 29, 2013, are minimal
penalties given the level of Petitioner’s noncompliance and are easily supported by the
seriousness of the noncompliance. Daily penalties for immediate jeopardy level
noncompliance must fall within a range of from $3050 to $10,000 per day and daily
penalties for non-immediate jeopardy level noncompliance must fall within a range of
from $50 to $3000 per day. 42 C.F.R. § 488.438(a)(1)(i), (ii). Here, CMS determined
that Petitioner manifested immediate jeopardy level noncompliance between July 26 and
August 13 and I have sustained that determination. An immediate jeopardy level penalty
amount at almost the bottom of the immediate jeopardy level penalty range is plainly
supported and Petitioner has offered no evidence to show why this amount is
unreasonable.

As for the period after August 13, Petitioner contends that no penalty, even what
constitutes a minimal non-immediate jeopardy level penalty of $150 per day, should be
imposed. Petitioner asserts that it completely corrected its deficiencies, including the
immediate jeopardy level deficiency that I address in this decision, by no later than
August 14, 2013. According to Petitioner, it “provided sufficient evidence that it was in
substantial compliance with . . . [the requirements of 42 C.F.R. § 483.25(h)(1) and (2)]
during the survey of August 14, 2013.” Petitioner’s post-hearing brief at 25. But,
Petitioner, aside from contending that its alarm system was functional as of that date, has
provided no evidence that it attained substantial compliance with the regulation by
August 14.

Ensuring that the alarm system functioned correctly was certainly an element of
compliance but not all that Petitioner had to do in order to attain compliance. One of its
residents, Resident # 1, had eloped the premises on June 16, 2013 even though Petitioner
contends that its alarm system was in perfect operating order on that date. So, Petitioner
could not rely just on its alarm system in order to attain compliance with the regulation.
It had to assure that residents could not escape its premises despite the alarm system. It
has not provided evidence to show that it attained that level of compliance by August 14,
2013.

Finally, Petitioner protests the loss of its nurse aide training program (NATCEP). That
loss is a consequence of its immediate jeopardy level noncompliance and is, effectively
mandatory.

/s/
Steven T. Kessel
Administrative Law Judge

